NO. 12-10-00320-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: FRANKLIN SMITH, JR.,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         In this original proceeding, Relator Roy Franklin Smith, Jr. seeks a writ of
mandamus to compel compliance with various federal and state constitutional and
statutory provisions. As respondents, Relator names Greg Abbott, Attorney General of
Texas; Micheal Jimerson, Henderson County District Attorney; Allison Ballard Biggs,
“pro tem prosecutor”; and Thad W. Davidson, “attorney appointed.”
         A court of appeals has the authority to issue writs of mandamus against a judge of
a district or county in the court of appeals district and all writs necessary to enforce its
jurisdiction. TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for this court to
issue a writ of mandamus against any other officer or individual, a relator must show that
the writ is necessary to enforce this court’s jurisdiction. See id.; In re Coronado, 980
S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding). Relator has not
shown that the issuance of a writ of mandamus against any of the respondents is
necessary to enforce this court’s jurisdiction. Consequently, we have no authority to
issue the writ. Accordingly, the petition for writ of mandamus is dismissed for want of
jurisdiction.
Opinion delivered October 20, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)